Case: 4:18-cr-00845-JAR-PLC Doc. #: 25 Filed: 12/11/18 Page: 1 of 2 PageID #: 57
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
v.                                          )
                                            )      NO. 4:18CR00845 JAR/PLC
MARKESE WATKINS,                            )
                                            )
                      Defendant.            )

                GOVERNMENT'S MOTION TO DISMISS INDICTMENT

       COMES NOW the United States of America, by and through the United States Attorney

for the Eastern District of Missouri, Jeffrey B. Jensen, and Paul J. D’Agrosa, Assistant United

States Attorney for said District, and moves to dismiss the indictment as to defendant Markese

Watkins, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

       WHEREFORE, the Government respectfully requests that the above-entitled indictment

be dismissed without prejudice.

                                            Respectfully submitted,

                                            JEFFREY B. JENSEN
                                            United States Attorney

                                            s/ Paul J. D’Agrosa
                                            PAUL J. D’AGROSA (#36966MO)
                                            Assistant United States Attorney
                                            111 South 10th Street,
                                            St. Louis, MO 63102
                                            (314) 539-3885
SO ORDERED:


JOHN A. ROSS
UNITED STATES DISTRICT JUDGE
                                                   Dated: December        , 2018.
Case: 4:18-cr-00845-JAR-PLC Doc. #: 25 Filed: 12/11/18 Page: 2 of 2 PageID #: 58



                                CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court=s electronic filing system this 11th
day of December, 2018, to attorney for defendant, Assistant Federal Public Defender William
Marsh, 1010 Market Street, Suite 200, St. Louis, Missouri 63101.


                                              s/ Paul J. D’Agrosa
                                              Assistant United States Attorney




                                                 2
